DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment, filed 09 August 2021, is acknowledged.  Claims 1-89, 92, and 97 have been cancelled.  Claim 90 has been amended.  Claims 100-104 have been added.  Claims 90, 91, 93-96, and 98-104 are pending and are under consideration.



Specification
The amendments to the Substitute Specification and Substitute Sequence Listing filed 09 August 2021 are acknowledged and have been entered.  Applicant’s amendments to the Specification have obviated the previous objections of record.  

However, the Substitute Specification is now objected to because it does not contain an incorporation by reference statement for the sequence listing .txt file filed on 09 August 2021.  Applicant is directed to the requirements of 37 C.F.R. 1.821(c) and MPEP 2422.03(a).  The incorporation by reference statement must be inserted by amendment into the Substitute Specification and must incorporate by reference the material in the ASCII text file, identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  Appropriate correction is required.



Withdrawn Rejections
Applicant’s amendment has obviated the following rejections: 
The rejection of claims 90-99 under 35 U.S.C. 101 has been obviated by the inclusion of a treatment step.
The rejection of claims 90-93 and 95-98 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dissertation of Matthias Klinger has been obviated by the inclusion of the cutoff values for the total B cell count and/or B cell to T cell ratio in the identification step recited in amended claim 90 and the requirement that the patient so identified be treated with an incremental dosing regimen.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 91, 93-96, and 98-104 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 90 is internally inconsistent because step (a) recites determining the ratio or total B cells (via the recitation “and/or”) but part (b) implicitly requires that both the ratio and the total B cell number be determined.  It is suggested that applicant remove the “or” from the claim to correct this inconsistency.  Dependent claims 91, 93-96, and 100-104 do not resolve this inconsistency and so are included in the rejection.
Claims 98 and 99 each depend from cancelled claim 97.  Accordingly, the claims are ambiguous because it is unclear what is actually encompassed by the claim.  For examination purposes, the claims will be interpreted as if depending from independent claim 90.  It is suggested applicant amend each of the claims to change the dependency from claim 97 to claim 90.
Appropriate correction is required.  




The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:

Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 93 and 104 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Independent claim 90 in step (b) recites that the patient is identified as having a greater risk for the potential adverse effect if the patient has a total B cell count of less than 40 B cells per microliter of peripheral blood and a ratio of B cells to T cells of about 1:8 or lower.  In step (c) “the patient having the greater risk” is then administered an incremental dosing regimen of the CD19xCD3 bispecific antibody to reduce the risk of adverse effects.  Dependent claim 93 recites a wherein clause that recites that a total B cell count of less than 40 B cells per microliter of peripheral blood is indicative of higher risk of the potential adverse effect in the patient, whereas a total B cell count of greater than about 40 B cells per microliter of peripheral blood of the patient is indicative of a lower risk of the potential adverse effect in the patient.  Claim 93 does not further limit claim 90 because the identification step already indicates that a B cell count of 40 B cells per microliter of peripheral blood is the cutoff for the higher risk, which by implication also identifies the lower risk patients.  Further, claim 93 does not recite an active step since it does not require any patient selection or other action and so it does not limit the method in that respect either.  Claim 104 depends from claim 93 and recites a further comprising step in which the lower risk patient is administered a flat dosing regimen.  While claim 104 recites an active method step, it appears to be a recitation of an alternate method appropriate for an independent claim rather than an additional (“further comprising”) step to the base method recited in claim 90.

	




The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  90, 91, 93-95, 98-102, and 104 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed methods when the CD19xCD3 bispecific antibody administered is Blinatumomab/MT103 (a particular CD19xCD3 bispecific antibody defined by SEQ ID NO: 2 and encoded by SEQ ID NO: 1), does not reasonably provide enablement for the claimed methods when the CD19xCD3 bispecific antibody is not Blinatumomab/MT103.  The specification does not enable a person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The rejection of record set forth in the previous office action is incorporated here in full.  A discussion of the Forman factors can be found there.  The discussion that follows focuses on the claim amendments.
Claim Amendments
The August 2021 claim amendments revised the independent claim to recite that the method includes both identifying and treating a human patient “suffering from malignant CD19-positive lymphoma or leukemia who is at risk for a potential adverse effect resulting from treating the patient with a CD19xCD3 bispecific antibody.  As amended, the bispecific antibody is now partially identified by inclusion of heavy chain variable (VH) regions and light chain variable (VL) regions in which the complementarity determining regions (CDRs) are defined by reference to SEQ ID NOS for each of the anti-CD19 and anti-CD3 components, or the bispecific antibody comprises an amino acid sequence  encoded by a nucleotide sequence “comprising at least 80% identity to the nucleotide sequence set forth in SEQ ID NO: 2”.  The independent claim was also amended to include more details about how the patient at risk is identified and an treatment step.  Claim 90 therefore encompasses both bispecific antibodies that have sequences that differ within the CDRs (in view of the 80% identity language) and sequences in which the component VH and VLs are arranged in various structural formats (for the alternative in which only the CDRs are defined).  A substantial genus of bispecific molecules are still encompassed in amended claim 90 that has both varying primary sequence and tertiary structures.
New dependent claims 100 and 101 define the individual VH and VL of each of the anti-CD19 and anti-CD3 component by reference either to SEQ ID NOS setting forth the amino acid 
New dependent claim 102 limits the variability in sequence to at least 90% identity, but as with the language in independent claim 90, the variability can occur anywhere in the sequence, including the CDRs.  And for a sequence comprising four variable domains, each of about 100 amino acids, 10% variation means that up to 40 amino acid residues can vary, at any combination of positions, and to any of the other 19 amino acids.  The variation encompassed by claim 102 is therefore still sufficient to permit completely different CDRs from those in Blinatumomab/MT103.
Dependent claims 93-95, 98, and 99 were not amended.  New dependent claim 104 relates to additional aspects of the method and do not add any additional structural limitations.  
Applicant’s Arguments
Applicant argues in the Remarks filed 09 August 2021 that the claim amendments render moot the rejection of record.
Response to Arguments
Applicant's arguments have been carefully considered.  Applicant’s amendment to claim 90 to limit the patient to one suffering from malignant CD19-positive lymphoma or leukemia and the cancellation of claims 92 and 97 have obviated in part the previous rejection of claims 90-99.  
But with respect to the inclusion of the alternatives of the CDRs for the component variable domains or the recitation of percent identity language, however, the arguments are not 



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following art rejections are set forth with respect to the enabled embodiment wherein the CD19xCD3 bispecific antibody is Blinatumomab/MT103.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 90, 91, 93-96, 98, 100-104 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Dissertation of Matthias Klinger published in 2009 (“Klinger Dissertation;” IDS).
The teachings of Klinger Dissertation were set forth in full in the previous office action.  Those teachings and the reasons why they render the claimed invention unpatentable are incorporated here in full.
Claim Amendments and Rejection Applied to Amended Claims
The claim amendments have been discussed above.  The amendment to claim 90 does not alter the basis for the rejection of record since the Klinger Dissertation discusses involves treatment with Blinatumomab/MT103 and the sequences now recited are necessarily present 
Regarding new claim 104, as previously noted, having recognized that the B:T ratio and total B cell count were indicative of a risk of adverse effect, the Klinger Dissertation teaches altering the protocol (from “protocol ramp” to “protocol flat”) in response to the risk.  E.g., page 45.  In view of this teaching, the ordinary artisan would have been motivated to first determine the B:T ratio and/or total B cell count in a patient with a CD19+ leukemia or lymphoma to determine their risk of adverse effect prior to treating with MT103/Blinatumomab and would have selected the simpler, flat dosing protocol for those patients with a lower risk of potential adverse effect.    
Applicant’s Arguments
Applicant argues in the Remarks that the Klinger Dissertation does not identity individually or in combination the particular parameters for total B cells and B:T ratio now recited in independent claim 90 as the criteria for deciding dosing strategy.  Remarks at 16.  Applicant also avers on pages 16-19 that the stratification recited in the claimed methods results in an unexpected improvement over the prior art showing that a double stratification method ensures patients are more correctly classified as high or low risk.  This achievement allows patients that were initially stratified as high risk to be treated with a flat dosing regimen which is advantageous in terms of achieving a maximum treatment effect with the higher dose of antibody.
Response to Arguments
Applicant's arguments have been carefully considered but are not convincing, particularly in view of the scope of the current claims.  As noted above, both the total B cell number cutoff and the B: T cell ratio cutoff were results effective variables so that optimization of them does not provide a patentable distinction.  And while Applicant’s arguments regarding unexpected results have merit, those results are not commensurate in scope with the current claims, which with the exception of claims 96 and 103 are not limited to Blinatumomab/MT103.  Lastly, it is not clear that the unexpected benefit applies across the patient population as recited because the unexpected effect is linked to the reclassification of someone who would have been characterized as at risk if only evaluated for B:T ratio to low risk based on further sub-classification by total B cell count.
Therefore after a fresh consideration of the claims, Applicant's arguments, and the evidence provided, the rejection is maintained essentially for the reasons of record, as elaborated upon above and applied to the amended and newly added claims.





Claims 90, 91, 93-96, 98-104 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Dissertation of Matthias Klinger published in 2009 (“Klinger Dissertation;” IDS) in view of WO2010052014 to Zugmaier et al.  (“Zugmaier;” of record).
The teachings of Klinger Dissertation in view of Zugmaier were set forth in full in the previous office action.  Those teachings and the reasons why they render the claimed invention unpatentable are incorporated here in full.  The discussion of the claim amendments above is incorporated here in full.
Applicant argues in the Remarks that the Klinger Dissertation in view of Zugmaier also does not teach all of the claim limitation and that the claimed method provides unexpected improvements over the prior art that were not predictable.  Remarks at 20.
Applicant's arguments have been carefully considered but are not convincing for the reasons noted supra regarding the teachings of the Klinger Dissertation.  The scope of the current claims is not commensurate in scope with the potential evidence of unexpected results.



Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 90, 91, 93-96, 98-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 8,840,888 (IDS).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘888 recite essentially the same risk-determination steps as part of the claimed method of treating and the currently claimed cutoff value for the B:T ratio overlaps with the recited values and/or is an optimization predictably obtained from the method of the '888.  Regarding the claim amendments and newly added claims, the patented claims recite MT103/Blinatumomab, which inherently comprises the sequences recite.  The claims therefore are not patentably distinct.
Applicant’s request to hold the rejection in abeyance is acknowledged.  





Claims 90, 91, 93-96, 98-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 6, 7, and 12 of U.S. Patent No. 10,130,638 (of record) in view of WO2010052014 to Zugmaier et al.  (of record).   
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 7 of the ‘638 recites that the patient has a B:T ratio of less than 1:5 as part of a method of ameliorating an adverse neurological event caused by administering the antibody of SEQ ID NO: 1, which is Blinatumomab and comprises the sequences of the amended and newly added claims.  The patented claim makes clear that that phenomenon is part of the claimed method of treating.  Further, the currently claimed cutoff value for the B:T ratio falls within the recited value and/or is an optimization predictably obtained from the method in the patented claims.  Given the patented claim references the ratio, it would have been obvious to determine that ratio both prior to (as recite in claim 94) and after treatment with Blinatumomab.  Follicular lymphoma and mantle cell lymphoma are CD19-positive lymphomas.  And while the patented claims do not recite B-lineage ALL as recited in instant claim 99, that disease is an obvious alternate disease to FL and MCL for treatment with Blinatumomab, as taught by Zugmaier.  Lastly, even though the patented methods require administration of an additional agent in the treatment, nothing in the instant claims preclude this.  The claims therefore are not patentably distinct.
Applicant’s request to hold the rejection in abeyance is acknowledged.  




Claims 90, 91, 93-96, 98-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,191,034 (of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘034 recite essentially the same risk-determination steps as part of the claimed method of treating using the same antibody.  The claims therefore are not patentably distinct.
Applicant’s request to hold the rejection in abeyance is acknowledged.  




Claims 90, 91, 93-96, 98-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-9 of U.S. Patent No. 9,486,475 (of record) in view of WO2010052014 to Zugmaier et al.  (of record).   
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 4, 7, and 9 of the ‘475 recite that the patient has a B:T ratio of less than 1:5 as part of a method of ameliorating an adverse neurological event caused by administering the antibody Blinatumomab.  The patented claim makes clear that that phenomenon is part of the claimed method of treating.  Further, the currently claimed cutoff value for the B:T ratio falls within the recited value and/or is an optimization predictably obtained from the method in the patented claims.  Given the patented claims reference the ratio, it would have been obvious to determine that ratio both prior to (as recite in claim 94) and after treatment with Blinatumomab.  As noted, Blinatumomab inherently comprises the sequences recited in the amended and newly added claims. 
It is acknowledged that the patented claims do not recite that the patient treated with Blinatumomab has a CD19-positive leukemia or lymphoma, but Zugmaier teaches Blinatumomab for treating B-lineage acute lymphoblastic leukemia and also teaches that the antibody was already used to treat B cell non-Hodgkin lymphomas.  Lastly, even though the patented methods require administration of an additional agent in the treatment, nothing in the instant claims preclude this.  The claims therefore are not patentably distinct.
Applicant’s request to hold the rejection in abeyance is acknowledged.  




Claims 90, 91, 93-96, 98-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1 and 5-10 of U.S. Patent No. 9,688,760 (of record) in view of WO2010052014 to Zugmaier et al.  (of record).   
Although the claims at issue are not identical, they are not patentably distinct from each other.  Patented claim 7 recites that the patient has a B:T ratio of less than 1:5 or a total B cell number of less than 50 per microliter of blood as part of a method of ameliorating an adverse (neurological, claim 5) event caused by administering the antibody Blinatumomab.  The patented claim makes clear that that phenomenon is part of the claimed method of treating.  Further, the currently claimed cutoff value for the B:T ratio and B cell count falls within or overlaps with the recited value and/or is an optimization predictably obtained from the method in the patented claims.  Given the patented claims reference the ratio and total  B cell count, it would have been obvious to determine those values both prior to (as recite in claim 94) and after treatment with Blinatumomab.  As noted, Blinatumomab inherently comprises the sequences recited in the amended and newly added claims.
It is acknowledged that the patented claims do not recite that the patient treated with Blinatumomab has a CD19-positive leukemia or lymphoma, but Zugmaier teaches Blinatumomab for treating B-lineage acute lymphoblastic leukemia and also teaches that the antibody was already used to treat B cell non-Hodgkin lymphomas.  Lastly, even though the patented methods require administration of an additional agent in the treatment, nothing in the instant claims preclude this.  The claims therefore are not patentably distinct.
Applicant’s request to hold the rejection in abeyance is acknowledged.  




Claims 90, 91, 93-96, 98-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,662,243 (of record).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘243 recite essentially the same risk-determination steps as part of the claimed method of treating and the currently claimed cutoff value for the B:T ratio 
Applicant’s request to hold the rejection in abeyance is acknowledged.  




Claims 90, 91, 93-96, 98-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 28, 32, 36, 44, and 48 of co-pending application no. 15604341 (issued July 2021 as US11084876; PTO-892) in view of WO2010052014 to Zugmaier et al.  (of record).   
The ‘341 is a continuation of the application that issued as US9688760, discussed supra.  The currently co-pending claims include essentially the same methods as issued in the patented claims except that single chain bispecific antibody is defined by sequence.  Those sequences are the same as the sequences recited in the amended and newly added claims.  The claims therefore are not patentably distinct from the issued claims for essentially the same reasons as set forth supra regarding US9688760.
Applicant’s request to hold the rejection in abeyance is acknowledged.  


Claims 90, 91, 93-96, 98-104 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 15, 21, and 23-27 of co-pending U.S. Application No. 16157985 (pub’d as US20190142846; of record) in view of WO2010052014 to Zugmaier et al.  (of record).   

This is a provisional rejection because the conflicting claims have not yet been patented. 
Applicant’s request to hold the rejection in abeyance is acknowledged.  





Allowable Subject Matter 
No claim is allowed.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri from 12:00 to 20:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/             Primary Examiner, Art Unit 1643